DETAILED ACTION

Response to Amendment
Due to the persuasive Applicant’s Remarks and amendment filed on 10/31/2020, all rejections in the Office Action filed on 08/12/2020 have been either withdrawn or overcome.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closes prior art of record, Wu (disclosed in the Office Action filed on 08/12/2020) fails to teach disclose suggest or make obvious a light guide configured to guide light as guided light according to total internal reflection as set forth in the claim.
Re Claims 2-10:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 11:
The closes prior art of record, Wu fails to teach disclose suggest or make obvious a light guide configured to guide light as guided light according to total internal reflection as set forth in the claim.
Re Claims 12-17:
The claims are allowed due to their dependence on allowed base claim 1.

Re Claim 18:
The closest prior art of record, Fattal (disclosed in the Office Action filed on 08/12/2020) fails to teach, disclose, suggest, or make obvious the tilted plurality of directional light beams having a tilt angle corresponding to an offset of the multibeam element from a centerline of a multiview pixel in the multiview display, wherein the plurality of different views are provided to a view zone of the multiview display.
Re Claim 19-20:
The claims are allowed due to their dependence on allowed base claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 10/31/2020, with respect to the tilt angle have been fully considered and are persuasive.  The rejection of Claims 1, 11, and 18 under 35 USC § 103 have been withdrawn. See the Allowable Subject Matter section above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875